DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 03/22/2021.

Status of Claims


Claims 3, 10, and 17 have been cancelled. 
Claims 1, 8, and 15 have been amended. 
Claims 1, 4-8, 11-15, and 18-20 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.


Response to Arguments

Applicant's arguments filed on 09/27/18 regarding the 35 U.S.C. 101 and 103 rejections have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that (1) a human being cannot analyze synchronized data with a real-time analytics engine including at least one predictive model, automatically output a customized UI, nor modify a drilling operation, and (2) the claims include elements (e.g. modifying drilling operations, augmenting the customized user interface) that integrate into a practical application because claims 1-20 reduce a time that a drilling operation is potentially exposed to inefficiencies at various levels of the drilling operation.
The Examiner respectfully disagrees. The Examiner wants to clarify that the claims were stated to be directed to the abstract ideas of Certain Methods of Organizing Human Activity (e.g. fundamental economic activity, mitigating risks) and Mental Processes because the claims describes a process of collecting drilling operation data, analyzing data to determine operation performance (i.e. mental processes), and recommending changes to operations based on performance (i.e. mitigating operations risks). A human can analyze drilling data to determine operation performance and modify a drilling operation based on this analysis. The Examiner never explicitly stated that a human can analyze synchronized data with a real-time analytics engine including at least one predictive model and automatically output a customized UI. However, the limitations of real-time analytics engine and output of a customized UI, among others were not were identified as abstract ideas, but as additional elements. 


 	As per the 103 rejection, the Applicant argues that the amended claim 1 is not unpatentable over Short in view of Abbassian and in further view of Straube because Short in view of Abbassian and in further view of Straube does not teach or render obvious each and every element of amended claim 1.
The Examiner respectfully disagrees. Short teaches the amended limitations of claims 1, 8, and 15 (see details in the 103 rejection). Therefore, claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Short et al. (US 2018/0298746 A1) in view of Abbassian et al. (US 2016/0053604 A1) and in further view of Straube et al. (US 7,430,744 B2).


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-20  are rejected under 35 U.S.C. 101 because the claimed invention, “Augmenting User Interface to Convey a State of Drilling Operations”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1, 4-8, 11-15, and 18-20 are directed to a statutory category, namely a process (claims 1 and 4-7), a machine (claims 8 and 11-14) and a manufacture (claims 15 and 18-20).
Step 2A (1): Independent claims 1, 8, and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. mitigating risk) and Mental Processes, based on the following claim limitations: “receiving synchronized data..; analyzing the synchronized data to identify at least one drilling operation event associated with a drilling rig from the synchronized data; applying logic rules to calibrate outputs of the real-time analytics engine to determine a set of key performance indicators for the at least one drilling operation event from the drilling rig; indicate a recommended change in drilling operations based on an analysis of the set of key performance indicators; modify a drilling operation based user interactions; and display updated key performance indicators at successive levels of operation”. The claims describes a process of collecting drilling operations data, analyzing operation performance (i.e. mental processes), and recommending changes to operations based on performance (i.e. mitigating operation risks). Dependent claims 5, 7, 12, 14, and 19-20 further define the key performance , Electric Power Group, LLC v. Alstom,S.A..
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 4, 6-8, 11, 13-15, 18 and 20 recite additional elements of a customized interface, a processor, a computing system, a local server, a fleet of drilling rigs, a real-time analytic engine, a user computing device, a time-series database, a network, modifying, by the processor, a drilling operation based on user interactions with the customized user interface, augmenting, by the processor, the customized user interface in real-time to display updated key performance indicators at successive levels of operations, a processor, a memory device coupled to the processor, and a computer readable storage device coupled to the processor, and computer program product comprising a non-transitory computer readable hardware storage device storing a computer readable program code. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 4, 6-8, 11, 13-15, 18 and 20 recite additional elements of a customized interface, a processor, a computing system, a local server, a fleet of drilling rigs, a real-time analytic engine, a user computing device, a time-series database, a network, modifying, by the processor, a drilling operation based on user interactions with the customized user interface, augmenting, by the processor, the customized user interface in real-time to display updated key performance indicators at successive levels of operations, a processor, a memory device coupled to the processor, and a computer readable storage device coupled to the processor, and computer program product comprising a non-transitory computer readable hardware storage device storing a computer readable program code. The Applicant’s Specification state that a customized interface can be a GUI [0019], a processor can be of a general purpose computer [0063], a computing system may be a computer system, a computer, a server, etc. [0021], the local servers can be edge devices  [0026],  a real-time analytics engine uses statistical software to complete various data Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) (see MPEP 2106.05(f)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Short et al. (US 2018/0298746 A1) in view of Abbassian et al. (US 2016/0053604 A1) and in further view of Straube et al. (US 7,430,744 B2).
As per claim 1 (Currently Amended) Short teaches a method for generating a customized user interface showing a state of drilling operations at successive levels of drilling operations, the method comprising (Short e.g. Figs. 14 & 32, A method includes receiving data associated with a plurality of wells; analyzing at least a portion of the data using an interpretation engine to generate results; and outputting information based at least in part on the results [0005]. The system 1400 can include features for acquiring information about a rig, which can be state information. A system may operate automatically to determine a state or states based at least in part on information received by the system, which can include information acquired via one or more sensors, one or more devices with input mechanisms for user input, etc. A report may be triggered based on state information, time, or another type of trigger [0190]. FIG. 32 shows an example of a graphical user interface (GUI) 3200 that shows a Drilling Analyst KPI Analysis Report, which may be rendered, for example, via a display of a 
Short in view of Abbassian and Straube teach receiving, by a processor of a computing system, synchronized data from a local server installed on each drilling rig of a fleet of drilling rigs, the local server transforming raw sensor data extracted from each drilling rig into a normalized form, wherein the synchronized data is initially stored in a time-series database coupled to the local server, and then asynchronously and transactionally replicated over a network to the computing system to ensure that the synchronized data is synchronized between the local server and the computing system; 
Short teaches receiving, by a processor of a computing system, synchronized data from a local server installed on each drilling rig of a fleet of drilling rigs (Short e.g. A method can include receiving data as receiving realtime data as acquired from wellsite equipment and/or receiving data from at least one database [0208]. Processor-executable instructions instruct the system to receive data acquired from wellsite equipment at a plurality of wellsites [0209]. Data may be stored in one or more storage devices locally, remotely, or locally and remotely [0248]. Equipment 122 may include communication circuitry to receive and to transmit information with respect to one or more networks 125. Such equipment may include storage (i.e. local) and communication circuitry to store and to communicate data, instructions, etc. (Fig. 1 and [0045]). A data acquisition system 
Short also teaches wherein synchronized data is initially stored in a time-series database coupled to the local server (Short e.g. Figs. 1 & 13,  Equipment 122 may include communication circuitry to receive and to transmit information with respect to one or more networks 125. Such equipment may include storage and communication circuitry to store and to communicate data, instructions, etc. (Fig. 1 & [0045]). In Fig. 13 wellsite system, the stream blocks 1330 and 1340, a query service 1385 and the drilling workflow framework 1310 may receive information and direct such information to storage, which may include a time series database 1362, a blob storage database 1364, a document database 1366, a well information database 1368, a project(s) database 1369, etc. [0180].)
Short does not explicitly teach the local server transforming raw sensor data extracted from each drilling rig into a normalized form.
However, Abbassian teaches the local server transforming raw sensor data extracted from each drilling rig into a normalized form (Abbassian e.g. The system collects real-time sensor data sampled during operations at the wellsite, which may include drilling operations, running casing or tubular goods, completion operations, or the like. The system processes the data, and provides nearly instantaneous numerical and visual feedback through a variety of graphical user interfaces (“GUIs) [0016]. The system is installed at the well site, and thus reduces the need to transmit data to a remote site for processing [0018]. The information shown on a console (i.e. GUI) may comprise raw sensor data, processed sensor data (i.e. 
The Examiner submits that before effective filing date, it would have been obvious to one of ordinary skill in the art to modify Short’s data acquisition system to include processing (i.e. transforming) of raw sensor data into a normalized form (i.e. calculated values, graphs, text, etc.) in real time as taught by Abbassian in order to enable personnel at the drilling site to review and interpret data in sufficient detail and time to affect the drilling operation (Abbassian e.g. [0012]).
Short in view of Abbassian do not explicitly teach and then asynchronously and transactionally replicates over a network to the computing system to ensure that the synchronized data is synchronized between the local server and the computing system
However, Straube teaches and then asynchronously and transactionally replicates over a network to the computing system to ensure that the synchronized data is synchronized between the local server and the computing system. (Straube e.g. In a distributed network environment, multiple copies of replicated data, such as multiple copies of files, objects, directory structures, programs or databases, are typically distributed throughout the network (col. 1 lines 27-30). Fig. 1 distributed system 20 comprises a number of computer-based resources 22-22s, 24-24 and 26 interconnected in a networked fashion on an interconnection mechanism 28, which may be a local area network, wide area network or other distributed interconnection mechanism (col. 4 lines 22-27). The interconnection mechanism 28 may include any well-known data transmission medium, such as 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Short in view of Abbassian’s well site system to include a replication facility in a distributed computer system as taught by Straube in order to enhance system reliability and ensure consistency between the replica set (Straube e.g. col. 1 lines 44-45 and 51-53)
Short teaches analyzing, by the processor, the synchronized data with a real-time analytics engine including at least one predictive model to identify at least one drilling operation event associated with a drilling rig from the synchronized data; (Short e.g. Fig. 14, The system 1400 can include receiving data associated with one or more drilling operations, analyzing at least a portion of the data and identifying one or more events and classifying the events. The interpretation engine 1412 can include interpreting information to identify one 
Short teaches applying, by the processor, logic rules to calibrate outputs of the real-time analytics engine to determine a set of key performance indicators for the at least one drilling operation event from the drilling rig;  (Short e.g. Fig. 14, A system such as the system 1400 of FIG. 14 can receive load data and/or block position data in real-time and analyze such data using the interpretation engine 1412 to generate results germane to one or more metrics such as, for example, weight on bit, depth of wellbore and productive and/or non-productive time (i.e. key performance indicators) [0274]. The interpretation engine 1412 can be or include an inference engine. An inference engine can use logic represented as IF-THEN rules. An inference engine may implement inductive algorithms that can predict a next state (e.g., next event, worsening of an event, improvement of an event, etc.) based upon a given series of information [0192].)
Short teaches generating, by the processor, the customized user interface to be accessed by a user computing device to visualize the set of key performance indicators, wherein the customized user interface indicates a recommended change in drilling operations based on an analysis of the set of key performance indicators; (Short e.g. FIG. 14, the system 1400 can include components for issuing notifications, for issuing reports and for transmitting information such as, for example, historical information and/or real-time information [0230].  The interpretation engine may issue one or more notifications to one or more destination addresses, optionally with one or more recommendations as to what action or actions may be taken to reduce time to get the phase back on track as to its likelihood of being completed within the planned time per the digital well plan [0235]. FIG. 32 shows an example of a graphical user interface (GUI) 3200 that shows a Drilling Analyst KPI Analysis Report, which may be rendered, for example, via a display of a mobile device 3290. Information in the GUI 3200 may be generated by a system such as the system 1400 of Fig. 14 [0292].)
Short teaches modifying, by the processor, a drilling operation based on user interactions with the customized user interface to at least one of: prevent further damage to drilling components in an event of a failing component, eliminate an inefficiency with a particular drilling operation event, S/N: 16/168,0342and increase an efficiency of the drilling operation by propagating a successful drilling operation event to other drilling rigs in a fleet, and  (Short e.g. A display may convey information to an operator of a rig during operation. Such information can include information as to deviations and, for example, as to one or more of velocity, acceleration, position versus time [0299]. A system may include one or more features of the system 1400 of FIG. 14 where adjustments may be made that improve performance (i.e. increase an efficiency), which may 
Short teaches augmenting, by the processor, the customized user interface in real-time to display updated key performance indicators at successive levels of operation. (Short e.g. Figs. 19-20, An entity may choose which KPIs they want to focus on for a project (e.g. customized KPIs, focused KPIs, etc.). One or more channels can be displayed real-time (RT) at a rig or streamed RT to drilling analyst support equipment or individual or team [0269]. Real-time (RT) KPIs per the block 1910 may be determined and compared against estimates such as pre-job estimates. One or more deltas (e.g., deviations) from estimates may be determined and, for example, rendered to a display or displays. Such an approach may be implemented to render such information at a rigsite while an operation is being performed (e.g., a tripping operation, etc.) [0253]. The system 1900 can operate in real-time (e.g., according to acquisition of data at a site) and generate information that can inform one or more operations at a site and/or at one or more other sites [0262]. Fig. 20 shows an examples system 2000 
As per claim 8 (Currently Amended), Short teaches a computing system, comprising (Short e.g. Fig. 36 Computing system 3600 [0330].): 
Short teaches a processor (Short e.g. Fig. 36, The system 3600 includes one or more processors 3602 [0330].); 
Short teaches a memory device coupled to the processor; and (Short e.g. Fig. 36, The system 3600 includes memory and/or storage components 3604 [0330].)
Short teaches a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for generating a customized user interface showing a state of drilling operations at successive levels of drilling operations, the method comprising (Short e.g. Instructions may be stored in one or more computer-readable media (e.g., memory/storage components 3604). Such instructions may be read by one or more processors (e.g., the processor(s) 3602) via a communication bus (e.g., the bus 3608), which may be wired or wireless. The one or more processors may execute such instructions to implement (wholly or in part) one or more attributes (e.g., as part of a method) [0330].): 
Short in view of Abbassian and Straube teach receiving, by the processor, synchronized data from a local server installed on each drilling rig of a fleet of drilling rigs, the local server transforming raw sensor data extracted from each drilling rig into a normalized form, wherein the synchronized data is initially stored in a time-series database coupled to the local server, and then asynchronously and transactionally replicated over a network to the computing system to ensure that the synchronized data is synchronized between the local server and the computing system; (See claim 1a for response.)
Short teaches analyzing, by the processor, the synchronized data with a real-time analytics engine including at least one predictive model to identify at least one drilling operation event associated with a drilling rig from the synchronized data; (See claim 1b for response.)
Short teaches applying, by the processor, logic rules to calibrate outputs of the real-time analytics engine to determine a set of key performance indicators for the at least one drilling operation event from the drilling rig; S/N: 16/168,0344(See claim 1c for response.)
Short teaches generating, by the processor, the customized user interface to be accessed by a user computing device to visualize the set of key performance indicators, wherein the customized user interface indicates a recommended change in drilling operations based on an analysis of the set of key performance indicators; (See claim 1d for response.)
Short teaches modifying, by the processor, a drilling operation based on user interactions with the customized user interface to at least one of: prevent further damage to drilling components in an event of a failing component, eliminate an inefficiency with a particular drilling operation event, and increase an efficiency of the drilling operation by propagating a successful drilling operation event to other drilling rigs in a fleet; and (See claim 1e for response.)
Short teaches augmenting, by the processor, the customized user interface in real-time to display updated key performance indicators at successive levels of operation. (See claim 1f for response.)
As per claim 15 (Currently Amended), Short teaches a computer program product, comprising a non-transitory computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for generating a customized user interface showing a. state of drilling operations at successive levels of drilling operations, the method comprising (Short e.g. One or more computer-readable storage media include processor-executable instructions to instruct a computing system to: receive data associated with a plurality of wells; analyze at least a portion of the data using an interpretation engine to generate results; and output information based at least in part on the results ([0005] and [0327]). A computer readable storage medium (CRM) may be a computer-readable storage medium that is non-transitory and not a carrier wave and not a signal [0206]. A method may be implemented in part using computer-readable media (CRM), for example, as a module, a block, etc. that include information such as instructions suitable for execution by one or more processors (or processor cores) to instruct a computing device or system to perform one or more actions [0328]. Fig. 22 GUI 
Short in view of Abbassian and Straube teach receiving, by the processor, synchronized data from a local server installed on each drilling rig of a fleet of drilling rigs, the local server transforming raw sensor data extracted from each drilling rig into a normalized form, wherein the synchronized data is initially stored in a time-series database coupled to the local server, and then asynchronously and transactionally replicated over a network to the computing system to ensure that the synchronized data is synchronized between the local server and the computing system; (See claim 1a response.)
Short teaches analyzing, by the processor, the synchronized data with a real-time analytics engine including at least one predictive model to identify at least one drilling operation event associated with a drilling rig from the synchronized data; (See claim 1b response.)
Short teaches applying, by the processor, logic rules to calibrate outputs of the real-time analytics engine to determine a set of key performance indicators for the at least one drilling operation event from the drilling rig;  (See claim 1c response.)
Short teaches generating, by the processor, the customized user interface to be accessed by a user computing device to visualize the set of key performance indicators, wherein the customized user interface indicates a recommended change in drilling operations based on an analysis of the set of key performance indicators; S/N: 16/168,0347(See claim 1d response.)
Short teaches modifying, by the processor, a drilling operation based on user interactions with the customized user interface to at least one of: prevent further damage to drilling components in an event of a failing component, eliminate an inefficiency with a particular drilling operation event, and increase an efficiency of the drilling operation by propagating a successful drilling operation event to other drilling rigs in a fleet; and (See claim 1e response.)
Short teaches augmenting, by the processor, the customized user interface in real-time to display updated key performance indicators at successive levels of operation. (See claim 1f response.)
As per claims 4, 11, and 18 (Original), Short in view of Abbassian and Straube teach the method of claim 1, computing system of claim 8, and computer program product of claim 15, Short also teaches wherein the customized user interface is further configured based on a user level of access associated such that a user possessing a required level of access is presented with additional information about the state of drilling operations at successive levels of the drilling operation operations. (Short e.g. The system 1200 may include a token that is utilized as a security measure to assure that information (e.g., data) is associated with appropriate permission or permissions for transmission, storage, access, etc. [0170]. An administrator creates a 
As per claims 5, 12, and 19 (Original), Short in view of Abbassian and Straube teach the method of claim 1, computing system of claim 8, and computer program product of claim 15, Short also teaches wherein the set of key performance indicators are determined at various levels including an individual rig level, a rig class level, an area level, and a fleet level. (Short e.g. Figs. 19-20, In FIG. 19, a pre-job analysis may be performed per the block 1902 that can set section-by-section key performance indicators (KPIs), which may be particular types of metrics. A KPI may be defined with respect to an operation, a physical portion of a borehole, equipment, an entity or entities (e.g., an individual, a group, a corporation, a data system, etc.  [0253].)
As per claims 6 and 13 (Original), Short in view of Abbassian and Straube teach the method of claim 1 and computing system of claim 8, Short also teaches wherein the customized interface further indicates correlations between key performance indicators and drilling operation events. (Short e.g. Figs. 19-20 system 1900, Real-time (RT) KPIs per the block 1910 may be determined and compared against estimates such as pre-job estimates. One or more deltas (e.g., deviations) from estimates may be determined and, for example, rendered to a display or displays. Such an approach may be implemented to render such information at a rigsite while an operation is being performed (e.g., a tripping operation, etc.) [0253]. KPIs may be used for measuring performance of ongoing operations and to provide consistent, fact-based data for selecting an optimal approach for a well [0261]. The system 1900 can operate in real-time (e.g., according to acquisition of data at a site) and generate information that can 
As per claims 7, 14, and 20 (Original), Short in view of Abbassian and Straube teach the method of claim 1, computing system of claim 8, and computer program product of claim 15, Short also teaches wherein identifying the at least one drilling operation event by the real-time analytics engine includes determining both a type of drilling operation event and when the at least one drilling operation event occurred. (Short e.g. Fig. 14, The system 1400 can include receiving data associated with one or more drilling operations, analyzing at least a portion of the data and identifying one or more events and classifying the events. The interpretation engine 1412 can include interpreting information to identify one or more events and to classify the one or more events. An event may be classified as being associated with a particular type of performance (e.g., drilling, formation, equipment, etc. [0191]. An event identified via the interpretation engine 1412 of the system 1400 may be time stamped and classified [0214].)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624